UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VICTOR KLEIN,

                             Plaintiff,

                 -against-                                         ORDER

AMERICAN EXPRESS CO.,                                           19 Civ. 7612 (ER)

                             Defendant.



RAMOS, D.J.

        On August 14, 2019, Victor Klein (“Plaintiff”) brought this action against, among others,

American Express Co., for violation of the Fair Credit Reporting Act. In December 2019,

Plaintiff dismissed his claims against the other two Defendants, Citibank, N.A. and Equifax

Information Services, LLC. On April 17, 2020, the parties stipulated to stay this action pending

arbitration. That same day, the Court endorsed the stipulation and directed the parties to inform

the Court within two days of the outcome of arbitration. On June 2, 2021, Plaintiff submitted a

status report informing the Court that he had elected not to pursue his claims and intended to

forego arbitration and requested that the Court terminate the action.

       Accordingly, the Court now dismisses this action pursuant to Fed. R. Civ. P. 41(a)(2).

The Clerk of Court is respectfully directed to close the case, 19 Civ. 7612 (ER).

       It is SO ORDERED.

Dated: June 3, 2021
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.
